[Cite as Roberts v. Knab, 131 Ohio St.3d 60, 2012-Ohio-56.]




              ROBERTS, APPELLANT, v. KNAB, WARDEN, APPELLEE.
           [Cite as Roberts v. Knab, 131 Ohio St.3d 60, 2012-Ohio-56.]
Habeas corpus—Sentencing error not cognizable in habeas corpus—Claim
        already raised in direct appeal—Res judicata bars second raising of
        claim—Judgment dismissing petition affirmed.
    (No. 2011-1364—Submitted January 3, 2012—Decided January 12, 2012.)
       APPEAL from the Court of Appeals for Ross County, No. 11CA3235.
                                 __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
petition of appellant, Michael Roberts, for a writ of habeas corpus. Roberts’s
claim of sentencing error is not cognizable in habeas corpus, and he had an
adequate remedy in the ordinary course of law to raise the issue. Turner v.
Brunsman, 123 Ohio St.3d 445, 2009-Ohio-5588, 917 N.E.2d 269. Roberts has
already unsuccessfully raised his claim that the trial court erred in sentencing him
without ordering a presentence-investigation report in a motion to vacate his
sentence and in an appeal from the court’s denial of his motion. See State v.
Roberts, Franklin App. No. 10AP-223, 2010-Ohio-4324, 2010 WL 3554309. Res
judicata bars him from using habeas corpus to obtain a successive appellate
review. Shie v. Smith, 123 Ohio St.3d 89, 2009-Ohio-4079, 914 N.E.2d 369, ¶ 2.
We further deny Roberts’s motions for correction or modification of the record
and to take judicial notice.
                                                                Judgment affirmed.
        O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                                 __________________
                           SUPREME COURT OF OHIO




       Michael Roberts, pro se.
       Michael DeWine, Attorney General, and Gene D. Park, Assistant Attorney
General, for appellee.
                          ______________________




                                     2